Case: 18-10387      Document: 00514735529         Page: 1    Date Filed: 11/26/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                    No. 18-10387                             FILED
                                  Summary Calendar                   November 26, 2018
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

KALI LORD,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 6:17-CR-57-1


Before BENAVIDES, HIGGINSON, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Kali Lord appeals the 57-month, within-guidelines sentence imposed
following her guilty plea conviction for being a felon in possession of a firearm.
She argues that the district court failed to adequately explain the reason for
the sentence in light of the nonfrivolous arguments she presented in favor of a
lower sentence.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-10387     Document: 00514735529      Page: 2   Date Filed: 11/26/2018


                                  No. 18-10387

      We review Lord’s arguments for plain error.           See United States v.
Gerezano-Rosales, 692 F.3d 393, 399-400 (5th Cir. 2012). To establish plain
error, Lord must show that the district court committed a clear or obvious error
that affected her substantial rights. See Puckett v. United States, 556 U.S. 129,
135 (2009). Even if she succeeds, this court will correct the error only if it
seriously affects the fairness, integrity, or public reputation of the proceedings.
See id.
      The district court’s justification for imposing the particular terms of
imprisonment and supervised release in this case implicitly acknowledged that
Lord made 18 U.S.C. § 3553(a) arguments, and the court rejected them. See
United States v. Mondragon-Santiago, 564 F.3d 357, 362–63 (5th Cir. 2009).
Thus, there is no clear or obvious error. See Puckett, 556 U.S. at 135. Further,
her speculative arguments that the court likely would have imposed a lower
sentence had it given more explanation fails to show an effect on substantial
rights. See, e.g., Mondragon-Santiago, 564 F.3d at 364-65.
      AFFIRMED.




                                        2